*626MEMORANDUM **
Delwyn V. Wells appeals pro se from the district court’s summary judgment for the City of North Las Vegas and its police officers in Wells’s 42 U.S.C. § 1983 action alleging the police officers used excessive force when they arrested him for burglary. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Arpin v. Santa Clara Valley Transp. Agency, 261 F.3d 912, 919 (9th Cir.2001), and we affirm.
The district court properly granted summary judgment to defendants because Wells’s conclusory statement that he was compliant after he was handcuffed was insufficient to defeat the motion for summary judgment. See id. at 922 (holding that plaintiffs conclusory allegations unsupported by factual data were insufficient to defeat motion for summary judgment on excessive force claim).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.